Per Curiam.
Respondent was admitted to practice by this Court in 1996. She maintains an office for the practice of law in Connecticut, where she was admitted to practice in 1995.
*1086Respondent has failed to comply with a subpoena duces tecum dated July 2, 2012, pursuant to which petitioner directed respondent to appear at a continued examination under oath on November 14, 2012, and to produce records relevant to its investigation of a complaint against her. Respondent has further failed to reply to petitioner’s instant motion to suspend her from the practice of law pending her full compliance with the subpoena (see 22 NYCRR 806.4 [b]). Under the circumstances, we grant petitioner’s motion and suspend respondent from the practice of law, effective 20 days from the date of this decision, pending her full compliance with the subpoena and until further order of this Court (see e.g. Matter of Anderson, 77 AD3d 1277 [2010]; Matter of McCormick, 75 AD3d 1049 [2010]).
Rose, J.P., Lahtinen, Spain and McCarthy, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law, effective 20 days from the date of this decision, pending her full compliance with the subpoena duces tecum dated July 2, 2012, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).